By the Court.
The defendant, though not the owner of the house, was in the possession and occupation of it, and therefore responsible for the manner in which it was kept. The usual evidence to prove that a house is disorderly is of such noise in the house as to make it a nuisance; but it may also be incidentally shown by proof of quarrelling and fighting, or of breaking in by persons whom it is attempted to keep out, or breaking out by those whom it is attempted to keep in. The evidence was therefore properly admitted. Exceptions overruled.